Citation Nr: 1002279	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
spine disability, classified as scoliosis of the 
thoracolumbar spine with residual advanced degenerative 
intervertebral disk disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from January 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a 20 percent evaluation 
for scoliosis of the thoracolumbar spine with residual 
advanced degenerative intervertebral disk disease of the 
lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim must be remanded to obtain current 
treatment records and for a new examination.

The Veteran provided chiropractic treatment records from June 
2000 through December 2004.  A VA progress note from June 
2005 indicated that he was still receiving chiropractic 
treatment for his lumbar spine; these records have not yet 
been associated with the Veteran's claims file.

In August 2005, the Veteran appeared for a neurosurgery 
consultation.  The examiner opined that the Veteran would 
benefit from spinal surgery.  The examiner told him that the 
Syracuse VA Medical Center would be unable to provide the 
surgery and recommended that he obtain surgery from another 
provider.  Subsequently, in October 2005, the Veteran was 
seen at Orthopedic Associates for a surgery consultation, at 
which time the Veteran was "very much interested in surgical 
correction."  The examiner scheduled an additional MRI of 
the Veteran's lumbar spine.  At this time, neither the 
additional records indicated by the Orthopedic Associates 
examiner, nor any evidence regarding whether the Veteran 
ultimately had back surgery, are included in the file as 
there is no evidence whatsoever in the file dated subsequent 
to October 2005.  

Prior to adjudication of the Veteran's claim, VA must obtain 
current treatment records, be they from a private source such 
as his chiropractor or Orthopedic Associates, or from VA 
outpatient treatment.

The Veteran should also be provided a new examination.  The 
last examination was provided in March 2005, nearly five 
years ago.  Subsequent to that examination, the Veteran 
stated that his back pain worsened and became constant.  
Additionally, the Veteran informed the March 2005 examiner 
that he had flares every day lasting for hours, during which 
his functional limitations are much more apparent.  The 
examiner did not address whether it was possible to determine 
the effect of the Veteran's flares on his disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his back 
disability since 2005.  After the Veteran 
has signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

2.  The RO should then schedule the 
Veteran for a new examination for his back 
to ascertain the nature and severity of 
disability due to the service-connected 
scoliosis of the thoracolumbar spine with 
residual advanced degenerative 
intervertebral disk disease of the lumbar 
spine.  The examiner should review the 
Veteran's claims file, and this remand, 
and indicate in the report that the review 
was conducted.  A full rationale is 
requested for all opinions expressed by 
the examiner.  If the examiner is unable 
to provide a requested opinion, he or she 
should explain why.

At the examination, the examiner should 
fully evaluate the Veteran's current back 
disability.  The examiner should address 
the full range of motion of the 
thoracolumbar spine, to include 
consideration of functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on repetitive 
motion.  The examiner should indicate 
whether the Veteran has ankylosis of the 
spine.  

The Veteran has complained that his 
condition worsens noticeably during 
flares.  The examiner should address 
whether the Veteran is experiencing a 
flare at the time of the examination.  If 
the Veteran is not experiencing a flare, 
the examiner should indicate whether it is 
possible to determine the Veteran's 
additional loss of function during a 
flare.

The examiner should also determine if the 
Veteran has any conditions secondary to 
his service-connected back disability.  
The examiner should especially consider 
whether the Veteran has radiculopathy of 
the lower extremities.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)

	


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

